DETAILED ACTION
Status of the Application
Claims 1-9 are pending in the instant application.  Claims 1, 2 and 4-7 are currently amended.  Claims 8 and 9 are newly added.  
This is a Final Rejection Necessitated by Amendment.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cable must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites in at least line 3 “a base liquid accommodating section”.  The instant specification does not disclose “a base liquid accommodating section” instead it discloses “an accommodating section”.  For examination purposes, the Examiner is interpreting that the base liquid accommodating section is the same as the accommodating section.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 in lines 11-13 recites “or in a side direction initially inward or outward between the lid section and the base liquid accommodating section”.  It is unclear what this limitation means. 
Claim 2 recites the limitation "the liquid" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al. (US 2014/0011058).
Regarding claim 1, Adachi et al. teaches a high-voltage apparatus comprising:
a battery unit (battery unit 10);
a case (battery case 42) that includes a lid section (cover 15), a base liquid accommodating section (base 14), and a wall section (wall section 22) disposed between the lid section and the base liquid accommodating section (Fig. 4), 
wherein the base liquid accommodating section is located and fully capable of collecting liquid that has entered the case (para. [0103]), 
wherein the wall section comprises an opening section that opens into the case and that is configured to accommodate into the battery unit (Fig. 4), and 
wherein the opening section opens in a direction towards the lid section (Fig. 4); and 
a liquid detection sensor that is configured to detect liquid the enters the case (para. [0103]), 
wherein the liquid detection sensor is disposed at a sensor portion of the case located adjacent to the wall section and below the opening section inside the case (Fig. 2).  
Adachi et al. is silent regarding a high-voltage apparatus wherein a cable extending from the liquid detection sensor slackens first downward from the liquid detection sensor, towards the base liquid accommodating section, and then extends downward towards the lid section.  However, due to a lack of criticality and unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the high-voltage apparatus of Adachi et al. wherein a cable extending from the liquid detection sensor slackens first downward from the liquid detection sensor, towards the base liquid accommodating section, and then extends downward towards the lid section when doing so helps to better detect water that enters the case and when doing so assists with the cable fitting within the case.  The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
	The recitations "to collect liquid that has entered the case” and “is configured to detect liquid that enters the case” are functional language and imparts intended use to the structural features of the apparatus.  Therefore, while the claim language has been considered with regard to structure, the intended use language is of no patentable weight because it is directed to what it does and not directed to the structural features of the apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. v. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
Regarding claim 2, modified Adachi et al. is a high-voltage apparatus wherein the battery unit comprises: 
a battery module in which a plurality of battery cells are stacked in a first direction (Fig. 2); and    
a frame member (perimeter plate 55, bottom plate 55a, top plate 55b) that is configured to surround the battery module and that holds the battery module (Fig. 15; para. [0120]).  
	Adachi et al. is silent regarding a lower end position of the liquid detection sensor, lower towards the liquid accommodating section than the lid section, is disposed above a lowest end, being lower towards the liquid accommodating section than towards the lid section, of the frame member and below a lowest end, being lower towards the liquid accommodating section than towards the lid section, of the battery module.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid detection sensor of Adachi et al. by incorporating the liquid detection sensor, lower towards the liquid accommodating section than the lid section, is disposed above a lowest end, being lower towards the liquid accommodating section than towards the lid section, of the frame member and below a lowest end, being lower towards the liquid accommodating section than towards the lid section, of the battery module when doing so makes it easier for the liquid detection sensor to detect liquid within the case.  
Regarding claim 3, modified Adachi et al. is a high-voltage apparatus wherein the liquid detection sensor is disposed between the wall section of the case and the battery unit (Fig. 2), and 
a shock absorbing member (restraining plate 13) extending toward the wall section (the right side of wall section 22) further than the liquid detection sensor is provided on the battery unit (Fig. 4).  
Regarding claim 4, modified Adachi et al. is a high-voltage apparatus wherein the case comprises:
a bottom wall section (the bottom of base 14) disposed below the battery unit at a side of the battery unit opposite the lid section (Fig. 4); and 
the wall section that extends upward, in a direction towards from the lid section, from outer circumferential edge of the bottom wall section and that surrounds the battery unit along a side of the battery unit (Fig. 4), and wherein
a liquid reservoir formed on the bottom wall section (para. [0103]; Figs. 3 and 4), and 
the liquid detection sensor (submergence sensor 122) is disposed at least partially within the liquid reservoir (Fig. 4).
Regarding claim 5, modified Adachi et al. teaches a vehicle on which the high-voltage apparatus mounted at a vehicle (para. [0002]).  Adachi et al. is silent regarding is the high-voltage apparatus wherein the liquid detection sensor is disposed further forward in the vehicle with respect to the battery unit at inside the case.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of Adachi et al. by incorporating the high-voltage apparatus wherein the liquid detection sensor is disposed further forward in the vehicle with respect to the battery unit at inside the case when doing so permits the detection of water in the case as early as possible.  
Regarding claim 6, modified Adachi et al. is silent regarding a high-voltage apparatus wherein the liquid detection sensor is disposed in a central section of the case in a vehicle width direction of the vehicle.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the high-voltage apparatus of Adachi et al. by incorporating a liquid detection sensor that is disposed in a central section of the case in a vehicle width direction of the vehicle when doing so permits the detection of water in the case as early as possible.  
Regarding claim 7, modified Adachi et al. is silent regarding a high-voltage apparatus wherein the high-voltage apparatus is disposed in a lower space of a luggage compartment defined behind a seat of the vehicle.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the high-voltage apparatus of Adachi et al. by disposing the high-voltage apparatus in a lower space of a luggage compartment defined behind a seat of the vehicle when doing so permits the detection of water in the case as early as possible.
Regarding claim 8, modified Adachi et al. teaches a high-voltage apparatus wherein the shock absorbing member is disposed at a position adjacent to the liquid detection sensor in the vehicle width direction of a vehicle at which the high-voltage apparatus is mounted (Fig. 2).  
Regarding claim 9, modified Adachi et al. teaches a high-voltage apparatus wherein with respect to the liquid detection sensor in the vehicle width direction (the submergence sensor 122 extends horizontally, i.e. in the vehicle width direction; Fig. 4), the shock absorbing member is disposed at a side opposite to a side in which the opening section is provided (Fig. 2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724